t c memo united_states tax_court anna lee locke petitioner v commissioner of internal revenue respondent docket no filed date anna lee locke pro_se jack klinghoffer for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined that petitioner was liable as a transferee of alexander locke jr for an income_tax_liability of dollar_figure for unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the issues for decision are whether the statute_of_limitations bars the assessment and collection of the transferee_liability whether petitioner is liable as a transferee under sec_6901 and whether petitioner is an innocent spouse as to the transferee_liability findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference at the time the petition was filed petitioner resided in sacramento california petitioner was the wife of alexander locke jr the decedent petitioner filed a joint federal_income_tax return with the decedent the return reported a loss of dollar_figure from an investment in exoco energy partners exoco partnership the loss was in accordance with a form k-1 filed by exoco with the exoco return in date respondent issued a refund to the decedent of dollar_figure claimed on the return the decedent died testate on date on date an obituary was published in the local newspaper petitioner handled the estate administration herself on date respondent sent a notice of beginning of administrative partnership proceeding of the exoco partnership nbap to alexander locke md at zip code under the will the entire estate passed to petitioner on or about date petitioner's certified_public_accountant c s nicholas nicholas filed a form_4768 application_for extension of time to file u s estate_tax_return and or pay estate_tax the address shown on the form_4768 was that of nicholas the united_states estate_tax_return form_706 was subsequently filed signed by petitioner and dated date the return included a schedule of assets and deductions and listed the value of the total gross_estate of the decedent as dollar_figure included in the return was a schedule of annuities that listed the value of the decedent's profit sharing plan and employee's money purchase plan as dollar_figure after deductions the amount listed as bequest etc to surviving_spouse was dollar_figure the address shown on the estate_tax_return included zip code sometime during petitioner's home zip code was changed by the u s postal service from to on date the superior court of the state of california issued an order conveying the decedent's community_property to petitioner petitioner represented the estate herself acting in pro per on date the internal_revenue_service irs mailed to nicholas an estate_tax closing letter for the decedent's_estate showing zero estate_tax due the letter was addressed to petitioner shown as anna lee locke executrix nicholas sent the letter to petitioner with a note stating this means that you are through as far as the internal_revenue_service is concerned regarding the estate on date respondent sent a notice of final_partnership_administrative_adjustment fpaa of exoco partnership to alexander locke m d at zip code the tax_matters_partner for exoco partnership filed a petition in this court on date attached with the petition was a copy of the fpaa and a list of the investor partners in exoco the list included alexander locke m d at zip code the tax_matters_partner for the exoco partnership and respondent subsequently entered into a settlement agreement pursuant to the settlement agreement this court entered a decision on date and the decision became final days later on date pursuant to the settlement and decision of this court in the exoco partnership proceeding an assessment of a computational adjustment in the amount of dollar_figure was made as to the decedent on date on date a statutory notice of transferee_liability for the assessed amount of the decedent's liability plus interest was mailed to petitioner opinion respondent contends that petitioner as transferee of the decedent is liable for an amount equal to the decedent's income_tax_liability and interest petitioner asserts numerous and varied theories under which she claims that she is not liable as a transferee the theories can be categorized as those that relate primarily to the income_tax_liability and those that relate primarily to the transferee_liability as a general_rule the taxpayer bears the burden_of_proof rule a 290_us_111 in a transferee_liability case however respondent must prove all of the elements of transferee_liability except that she does not have the burden of proving that the transferor was liable for the tax sec_6902 rule d the decedent's liability the tax_liability of the decedent arose from a computational adjustment that reflected the treatment of a partnership_item arising from the decedent's investment in the exoco partnership to the extent that petitioner would challenge that liability this court lacks jurisdiction it is well settled that the court cannot decide partnership items in a deficiency proceeding relating to nonpartnership_items see 98_tc_265 95_tc_560 87_tc_783 congress enacted audit and litigation procedures for certain partnerships under the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_648 tefra created a method for uniformly adjusting items of partnership income loss deduction or credit that affect each partner a partner's tax_liability attributable to partnership items is determined at the partnership level separate from the proceedings for determining deficiencies attributable to nonpartnership_items sec_6221 a the conference_report h conf rept pincite 1982_2_cb_600 states existing rules relating to administrative and judicial proceedings statutes of limitations settlements etc will continue to govern the determination of a partner's tax_liability attributable to nonpartnership income loss deductions and credits neither the secretary nor the taxpayer will be permitted to raise nonpartnership_items in the course of a partnership proceeding nor may partnership items except to the extent they become nonpartnership_items under the rules be raised in proceedings relating to nonpartnership_items of a partner in maxwell v commissioner supra pincite we examined the legislative_history and statutory pattern of the tefra provisions and stated the portion of any deficiency attributable to a partnership_item cannot be considered in the partner's personal case involving other matters that may affect his income_tax_liability the partnership items must be separated from the partner's personal case and considered solely in the partnership proceeding in this transferee_liability case as in a proceeding for redetermination of a deficiency we lack jurisdiction to adjudicate the decedent's liability for the computational adjustment petitioner argues that her receipt of an estate_tax closing letter showing no tax due with regard to the decedent's_estate tax_return precludes respondent from issuing a notice of transferee_liability in regard to the liability arising from the decedent's partnership_item petitioner's argument is unsupported by law and is without merit there is no relationship between the estate_tax liability and the amount at issue here although the estate_tax_return is relevant for reasons discussed below petitioner also argues that respondent is estopped from assessing a computational adjustment in respect of the return because respondent had previously issued a refund for a refund however is not binding on respondent in the absence of a closing_agreement valid compromise or final adjudication 44_tc_375 affd 369_f2d_508 7th cir petitioner relies on 312_f2d_311 9th cir affg in part and revg in part 32_tc_998 affg in part and revg in part 32_tc_1017 to support her assertion of estoppel but the doctrine_of estoppel is applied against the government with the utmost caution and restraint 90_tc_684 quoting 76_tc_209 affd 810_f2d_209 d c cir in schuster a bank received information of a determination by the commissioner that the corpus of a_trust was not to be included in a taxpayer's gross_estate the bank in reliance on the information distributed the trust corpus the commissioner subsequently mailed a notice of transferee_liability to the bank as trustee of the trust the court_of_appeals held that the commissioner was estopped from asserting the liability of the bank because the bank had distributed the corpus in reliance on the commissioner's determination and the bank would have had to pay the liability out of the bank's funds schuster v commissioner f 2d pincite the closing letter issued to the decedent's_estate related solely to the estate_tax here the commissioner has done no about-face as in schuster ie petitioner's liability as transferee does not arise in respect to any estate_tax owed by the decedent's_estate rather her liability is for the decedent's income_tax as to which the closing letter was silent there is accordingly no showing of detrimental reliance on her part comparable to that incurred by the bank in schuster petitioner testified that she did not receive the nbap or the fpaa and offered several theories to support her testimony she claims that the irs used an incorrect zip code the irs failed to change the name on the nbap and fpaa to her name and incorrectly used the decedent's name and a change_of address had been submitted to the united_states postal service by the person that had acquired the decedent's medical practice she also notes that her son lived with her and had the same name as the decedent petitioner argues that the notices were invalid on the ground that they were mailed to the wrong zip code and addressed to the decedent and not to petitioner sec_6223 requires that for purposes of mailing an nbap and fpaa respondent use the information on the partnership return or use specific information contained in a notice submitted in writing to the irs in accordance with regulations sec_6223 sec_301_6223_c_-1t temporary proced admin regs fed reg date petitioner testified that she did not submit the required notice under the regulations that would have instructed the irs to change a name or a zip code therefore respondent properly mailed the notices to the address of the decedent as shown on schedule_k-1 of the partnership return which used the old zip code additionally there is neither evidence nor reason to believe that an outdated zip code prevented mail delivery petitioner argues that respondent had a duty to take into account information about the decedent's death that was printed in the newspaper or contained in the decedent's_estate tax_return incorporation by reference of information contained in a document that has not been furnished to the irs in accordance with the regulations will not be given effect for purposes of c sec_301_6223_c_-1t c temporary proced admin regs fed reg date nor is the irs required to search its records for such information sec_301_6223_c_-1t f temporary proced admin regs fed reg date see 102_tc_683 petitioner testified that a change_of address in the decedent's name was submitted to the united_states postal service and that she never received the nbap or fpaa petitioner argues that had the notices been addressed to her she would have received them petitioner's assertion that mail addressed to alexander locke m d was not delivered to her home was contradicted by petitioner's own testimony she testified that she and her son also alexander locke m d received an extremely high volume of mail nonetheless petitioner failed to provide the irs with additional information in a manner prescribed by the regulations the notices that were mailed to the address of the decedent as shown on the partnership return were valid under these circumstances petitioner and her husband having filed a joint tax_return notice to him is deemed notice to her unless she instructed the irs to send her a separate notice which she evidently never did olson v commissioner tcmemo_1996_385 see sec_301_6231_a_2_-1t temporary proced admin regs fed reg date petitioner contends that the partnership_item was converted into a nonpartnership item because she did not receive the nbap or fpaa and therefore the statute_of_limitations for the partnership_item does not apply and the period of limitations for a nonpartnership item had expired prior to assessment sec_6231 lists the events that change partnership items to nonpartnership_items death of the partner is not listed among the events the statute_of_limitations for partnership items under tefra is set forth in section section provides that the period for assessment i sec_3 years from the later of the date on which the partnership return for the taxable_year was filed or the last day for filing such return for such year determined without regard to extensions sec a however under section d if a notice of fpaa is mailed to the tax_matters_partner the running of the period specified in subsection a as modified by other provisions of this section shall be suspended-- for the period during which an action may be brought under sec_6226 and if an action with respect to such administrative adjustment is brought during such period until the decision of the court in such action becomes final and for year thereafter sec_6226 states a petition by tax_matters_partner --within days after the day on which a notice of a final_partnership_administrative_adjustment is mailed to the tax_matters_partner the tax_matters_partner may file a petition for a readjustment of the partnership items for such taxable_year with-- the tax_court the statute_of_limitations for assessment of transferee_liability under sec_6901 is as follows c period of limitations --the period of limitations for assessment of any such liability of a transferee or a fiduciary shall be as follows initial transferee --in the case of the liability of an initial transferee within year after the expiration of the period of limitation for assessment against the transferor the fpaa was sent to the decedent and the tax_matters_partner of exoco on date the tax_matters_partner filed a petition with this court on date the decision of this court was entered pursuant to a settlement among the parties to the action on date and became final days later an assessment in the amount of dollar_figure was made against the decedent on date the statutory notice of transferee_liability for the assessed amount plus interest was mailed to petitioner on date the assessment is not time barred nor is petitioner's liability as transferee petitioner has advanced other arguments with regard to the partnership_item she contends for example that she was precluded by the absence of notice from negotiating a settlement offered to other partners the assessment however was made based on the decision entered pursuant to the settlement reached in the partnership proceeding other arguments related to the decedent's investment in exoco cannot be addressed in this proceeding for reasons set forth above transferee_liability petitioner's remaining claims are that respondent has failed to meet her burden as to the elements of transferee_liability and that petitioner is an innocent spouse and should not be responsible for the transferee_liability respondent contends that she has satisfied her burden of proving the elements of transferee_liability and that petitioner cannot assert here an innocent spouse defense sec_6901 authorizes the assessment of transferee_liability in the same manner as the liability for income taxes this provision does not create a new liability but rather provides a summary remedy for enforcing the existing liability of the transferor 334_f2d_875 9th cir affg 37_tc_1006 57_tc_680 the term transferee includes donee heir legatee devisee and distributee sec_6901 the existence and extent of transferee_liability is a question of state law 357_us_39 70_tc_71 because the transfers were made in california california civil code section dollar_figure applies cal civ code sec dollar_figure west supp in order to establish transferee_liability under california civil code section respondent must establish the decedent owed a debt to the irs the claim of the irs arose before the transfer was made the decedent or the decedent's_estate made the transfer without receiving a reasonably equivalent value in exchange for the transfer and the debtor was insolvent at the time of the transfer or became insolvent as a result of the transfer additionally a transferee cannot be held liable for the tax of a transferor beyond the value of the assets received from the transferor 39_tc_170 affd 331_f2d_485 2d cir therefore respondent must prove the actual value of the assets received rather than merely showing that petitioner received assets of some value 45_tc_528 scott v commissioner tcmemo_1986_566 respondent contends that the decedent owed respondent a debt based on the decedent's liability from the exoco partnership petitioner argues that the decedent did not owe a debt to the respondent because the respondent violated the procedural requirements of tefra and therefore the notice was invalid as discussed above the irs did not violate the procedural requirements of tefra the notice was not invalid and in accordance with the final_decision of this court in the partnership proceeding which gave rise to the computational adjustment assessed against the decedent the decedent owed a debt to the irs respondent contends that the claim arose prior to the transfer because the liability accrued on the due_date of the decedent's income_tax return for petitioner asserts that the claim arose after the transfer because no definitive partnership-related liability was determined at the time of the transfer petitioner further asserts that post-1984 case law was not yet determined and that it was that case law that provided the groundwork for this court's decision which imposed the partners' tax_liability neither of these assertions has merit the liability for the decedent's income_tax accrued on date the due_date of the return 51_tc_13 see o'sullivan v commissioner tcmemo_1994_17 lamothe v commissioner tcmemo_1990_63 the transfers took place on date after the decedent's death although the transfer must occur after the tax_liability accrues the tax need not be assessed at the time of the transfer see o'sullivan v commissioner supra lamothe v commissioner supra a transferee is liable retroactively for the transferor's taxes and additions to tax in the year of the transfer to the extent of assets received from the transferor even though the tax_liability of the transferor was unknown at the time of the transfer swinks v commissioner supra pincite respondent contends that petitioner received the assets of the decedent's_estate without giving a reasonably equivalent value in exchange respondent relies on the value of the estate as shown on the decedent's_estate tax_return respondent further contends that because petitioner was the executrix of the decedent's_estate and signed the estate_tax_return that listed the value of the total gross_estate as dollar_figure petitioner is estopped from asserting a different estate value petitioner asserts that the transfer was for a reasonably equivalent value because the items transferred to her from the decedent consisted of liabilities in excess of assets petitioner testified that the values on the estate_tax_return were incorrect the items were subject_to encumbrances and the values were artificially inflated so that she could receive a higher step-up_in_basis the values submitted by petitioner on the estate_tax_return are an admission by petitioner and lower values cannot be substituted without cogent proof that the reported values were erroneous 92_tc_312 the sacramento county tax_assessment offered by petitioner is insufficient to establish the fair_market_value of residential property because there is no evidence of the manner in which the assessed value was determined residential property assessments in california are limited by law and not necessarily based on fair_market_value cal const code art 13a sec_2 west likewise petitioner's unsupported testimony as to the value of other items is speculative and insufficient petitioner has failed to produce any evidence that would overcome the admission and establish a different value for the items on the estate_tax_return because the decedent's entire estate was transferred to petitioner upon the decedent's death the estate became insolvent as a result of the transfer respondent has satisfied her burden and established transferee_liability accordingly petitioner is liable for the amount of the deficiency plus any allowable interest to the extent that it does not exceed the amount the decedent transferred to petitioner yagoda v commissioner pincite notwithstanding the items that petitioner attempted to revalue petitioner's undisputed receipt of the amounts listed as annuities in the decedent's_estate tax_return would have provided petitioner with funds exceeding petitioner's transferee_liability because the value of the items transferred exceeds the transferee_liability petitioner is liable for the entire amount determined yagoda v commissioner id pincite 24_tc_256 finally petitioner asserts that if she is liable as a transferee she should be relieved of her liability because she is an innocent spouse petitioner argues that it is inequitable to hold her responsible for the amounts due particularly for the interest respondent asserts that the innocent spouse defense is not available in a transferee_liability case respondent further asserts that it is not inequitable to hold petitioner liable and that petitioner could have taken action to prevent the interest from accruing and chose not to do so there is a distinction between a liability as a transferee and as a taxpayer construing the procedural provisions of the revenue act of ch 44_stat_9 relating to taxpayers and transferees this court stated the two liabilities are separate and distinct arise from different states of fact and are based upon entirely different theories they present two distinct causes of action upon either of which it would naturally be assumed proceedings might be maintained independently 22_bta_639 affd 75_f2d_966 2d cir emphasis added 26_tc_257 43_bta_33 that the same person appears in different capacities does not call for a different result 276_f2d_714 10th cir new york trust co v commissioner supra pincite sec_6013 relieves a taxpayer of liability arising from the filing of a joint_return the section provides e spouse relieved of liability in certain cases -- in general --under regulations prescribed by the secretary if-- a a joint_return has been made under this section for a taxable_year transferee_liability is established by state law elements as set forth above the filing of a joint_return by the transferee and the transferor is not an element petitioner's status as a joint filer with the decedent for the original income_tax_liability is immaterial to the assertion of the transferee_liability transferee_liability and the liability arising from the joint_return are separate causes of action sec_6013 only provides for relief from liability imposed upon a spouse by virtue of the filing of a joint_return because a transferee's liability does not arise by the filing of a joint_return the innocent spouse defense cannot be asserted to relieve petitioner of transferee_liability 10_f3d_305 5th cir as to petitioner's assertion that it is inequitable to hold her liable we are not persuaded with transferee_liability the petitioner-transferee is not paying the tax or interest with her own funds this is ensured by the limit on the liability of the transferee to the extent of the amounts transferred by the transferor yagoda v commissioner supra pincite brown v commissioner supra pincite had there been no transfer the decedent would have paid the liability from his assets if the decedent died after paying the tax_liability the transferee would have received the estate less the amount of the liability thus whether the amount of liability is removed from the estate prior to the transfer or after the transfer the transferee would have received the same amount it is not inequitable to hold petitioner liable as a transferee decision will be entered for respondent
